EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an Email interview (Applicant Not available on phone) with Gang Yu on May 11, 2021.
In the claims:
Claim 2. (amended) An expression vector, the expression vector comprises an recombinant expression cassette which comprises a fertility restoration gene, wherein the fertility restoration gene comprises a heterologous nucleic acid molecule comprising a nucleotide sequence selected from the group consisting of  encoding the amino acid sequence of SEQ ID NO: 3 the nucleotide sequence as shown in SEQ ID NO: 2 encoding the amino acid sequence of SEQ ID NO: 3; and (c) a nucleotide sequence encoding the amino acid sequence as shown in SEQ ID NO: 3.
Claim 3. (amended) The expression vector as claimed in claim 2, wherein the fertility restoration gene is operably connected with a promoter driving expression thereof, and the promoteris selected from the group consisting of a constitutive expression promoter, a inducible promoter, a tissue-specific promoterand a spatiotemporal-specific promoter.
Claim 4. (amended). The expression vector as claimed in claim 3, wherein the tissue-specific promoter is a pollen-specific promoter.
Claim 5. (amended). The expression vector as claimed in claim 2, wherein the expression vector further comprises a pollen inactivation gene, and wherein the pollen inactivation gene disturbs the function or formation of a male gamete comprising the pollen inactivation gene.
or a DAM methylase gene.
Claim 7. (amended) The expression vector as clamed in claim 2, wherein the expression vector further comprises a selection gene, and wherein the selection gene is used for selecting a plant, a plant tissue cell or a vector comprising the expression vector.
Claim 9. (amended) A method for restoring male plant fertility, comprising transforming a Lanzhou genic male sterile mutant plant with the expression vector of claim 2, wherein transgenic expression of the protein as shown in SEQ ID NO: 3 restores plant transformed with said expression vector.
Claim 10. (amended) The method as claimed in claim 9, wherein the fertility restoration gene is operably connected with a pollen-specific promoter for driving the fertility restoration gene expression in tissue of said transformed Lanzhou genic male sterile mutant plant.
Claim 11. (amended) The method as claimed in claim 10, wherein the pollen-specific promoter is the promoter of a fertility regulation gene, wherein the fertility regulation gene is selected from the group consisting of MS26, NP1, MSP1, PAIR1, PAIR2, ZEP1, MELL, PSS1, TDR, UDT1, GAMYB4, PTC1, API5, WDA1, CYP704B2, MS22, DPW, MADS3, OSC6, RIP1, CSA, AID1, 5126, Ms45 and FRG1.
Claim 12. (amended) The method as claimed in claim 11, wherein pollen-specific promoter has the nucleotide sequence as shown in SEQ ID NO: 4.
          Claims 13, 15-18 and 20-22 are cancelled.
has the nucleotide sequence as 
Claim 25. (amended) The expression vector as claimed in claim 6, wherein has the nucleotide sequence as 
Claim 26. The expression vector as claimed in claim 8, wherein the selection gene comprises a chloramphenicol-resistance gene, a hygromycin-resistance gene, a streptomycin-resistance gene, a miramycin-resistance gene, a sulfonamide-resistance gene, a glyphosate-resistance gene, a phosphinothricin-resistance gene, a bar gene, a red fluorescence gene DsRED, a mCherry gene, a cyan fluorescence protein gene, a yellow fluorescence protein gene, a luciferase gene or a green fluorescence protein gene.
Conclusions
2.	Claims 2-12 and 23-26 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663